Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the main body which is a substantially flat annular body as claimed in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, line 3, states that the main body is a substantially flat annular body.  The language in the written specification states: “flat hollow annular body.”  There is no antecedent basis for the claim 1 language because the word “substantially” doesn’t appear in the written specification and because the word “flat” describes the word “hollow” in the written specification.  Additionally, the main portion of the main body is the raised ring which forms curved upper, lower and side surface.  Therefore, it is not understood or adequately described how the main body is substantially flat.  Note that the support section which appears to be flat is not part of the main body because the support section extends inwardly from the inner circumference of the main body.  The support section is not part of the main body. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the lip of the main body" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The outer circumference could form a lip, the inner circumference could form a lip, and a portion of the raised ring 12 could form a lip.  Which lip?


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler (US 2010/0187247) in view of Virca et al. (US 4753358) (Virca).
This rejection is a 102/103 rejection, 102 rejection if it should be deemed that the teachings of Virca are not necessary and 103 rejection if deemed that Virca teachings are necessary.
Ziegler discloses a cup lid, configured to cooperate with a cup having an open top surrounded by a rim, the cup lid comprising: a main body (collar 20), which is a substantially flat annular body (has a flat surface and forms a substantially flat annular body insofar as shown and disclosed) having a raised ring (locking surface 25); a lid (40) having an inwardly recessed mounting groove, the mounting groove having a wall that is provided with a raised abutting section, wherein the mounting groove (first recess 32) is dimensioned and configured for engagement with the rim 18 of the cup and the raised abutting section of the mounting groove is configured to abut the cup beneath the rim; and a coupling groove (second recess 34) formed in the lid exterior to and concentric with the mounting groove, the coupling groove shaped and dimensioned for close engagement with the raised ring (locking surface 25) of the 
If it should be deemed that Ziegler fails to disclose the substantially flat annular body, Virca teaches a substantially flat annular portion (slide ring 20).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the shape of the main body to be a substantially flat annular body as taught by Virca to provide a lower height profile such that the flat annular body does not interfere with the side wall of the cup.  So that, a hand would be able to contact the cup’s sidewall comfortably for a strong grasp.

Claims 2, 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler in view of Virca as applied to claim 1 above, and further in view of Vandamme (US 2011/0192847).
The combination forms a main body which has an inner circumference.  However, the combination fails to disclose a support section extending inwardly from the inner circumference.  Vandamme teaches a main body (frame 31) having an inner circumference having a support section (annular projection 33) extending inwardly therefrom, the support section configured to contact and retain the cup when the main body is fitted thereon.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add the support section at the main body’s inner circumference to properly secure and stabilize the fit between the main body and the cup.
Re claim 3, the support section of Vandamme already has a curved configuration and the support section would deform upwardly when being fitted when the main body (frame 31 of Vandamme) is moved downwardly with respect to the container and over surface C3 of Vandamme’s container, then deformed downwardly after the support section is received within the recess 26 of the container.  Note that claim 3 is a product-by-process limitation which limits the structure of the support section to be deformable.
.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler in view of Virca and Vandamme as applied to claim 2 above, and further in view of Chuang  (US 2016/0309935) (Chuang).
The combination fails to disclose notches.  Chuang teaches a corrugated cardboard with a corrugated medium 30 as stated in paragraph [0017], lines 1-8.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the insulation material to be corrugated in order to provide dead air space which has an excellent insulation quality and reinforcement for strength.  The corrugated material provides notches in the main body in the dead air spaces between the beads or ribs of the corrugated material.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler in view of Virca as applied to claim 1 above, and further in view of Chuang  (US 2016/0309935) (Chuang).
The combination fails to disclose a handle section.  Chuang teaches a handle section (first handle 52 and second handle 54) configured to protrude above the lid.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add the handle section for the comfort, ease of grasping and prevention of burning which such handle allows.

s 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler in view of Virca as applied to claim 1 above, and further in view of Yeh (US 2007/0267427).
Although every material has at least some thermal resistance or thermal insulation, it should be noted that Ziegler is not teaching a material that is especially thermally insulative.  Yeh teaches thermal insulation section (tabs 2 with a heat-insulation space 22).  As shown in Fig. 3 and 4, the thermal insulation section is positionable to contact the cup.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add the thermal insulation section (tabs 2) as taught by Yeh to provide an especially thermally insulative material to (1) provide heat retention within the cup and (2) provide thermal isolation for a user’s hand to prevent the high heat from the beverage from burning a user’s hand.  Re claim 8 and as shown when comparing Fig. 2 wherein the tabs 2 are shown to be positioned in an outwardly extending position and Fig. 4 wherein the tabs 2 are bent downwardly to a downwardly extending and contacting position, the thermal insulation section is provided on an outer circumference of the main body and is downwardly bendable to contact the cup.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler in view of Virca and Yeh as applied to claim 7 above, and further in view of Chuang  (US 2016/0309935) (Chuang).
The combination fails to disclose that the insulation section is formed with a corrugated structure.  Chuang teaches a corrugated cardboard with a corrugated medium 30 as stated in paragraph [0017], lines 1-8.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the insulation material to be corrugated in order to provide dead air space which has an excellent insulation quality and reinforcement for strength.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






sjc /STEPHEN J CASTELLANO/      Primary Examiner, Art Unit 3733